14‐3456‐cv 
     International Information Systems Security Certification Consortium, Inc. v. Security University, LLC 
      
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                        ____________________ 
                                                                                                               
                                                  August Term, 2015 
      
               (Argued: August 19, 2015                                       Decided: May 18, 2016) 
      
                                               Docket No. 14‐3456‐cv 
                                                          
 1                                             ____________________ 
 2    
 3   International Information Systems Security Certification Consortium, Inc.,   
 4          
 5                                  Plaintiff‐Counter‐Defendant‐Appellant,        
 6                             
 7                      v. 
 8    
 9   Security University, LLC, Sondra Schneider, 
10    
11                                  Defendants‐Counter‐Claimants‐Appellees. 
12    
13                                ____________________ 
14    
15   Before: CALABRESI, STRAUB, and POOLER, Circuit Judges. 
16    
17         Appeal from United States District Court for the District of Connecticut 

18   (Michael P. Shea, J.) granting Security University, LLC, and Sondra Schneider’s 

19   motion for summary judgment on International Information Systems Security 

20   Certification Consortium, Inc.’s claims of violations of the Lanham Act, 15 U.S.C. 
 1   § 1051 et seq., including infringement, false designation of origin and false 

 2   advertising, and trademark dilution, and on its claims for violations of the 

 3   Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42‐110a et seq., on the 

 4   grounds that defendants’ use of the certification mark was permissible under the 

 5   doctrine of “nominative fair use” and that plaintiff’s mark is not famous for the 

 6   purpose of trademark dilution.  

 7         We hold that the district court erred in considering source confusion to be 

 8   the only type of confusion relevant in an infringement claim, and failing to give 

 9   serious consideration to, for example, confusion as to sponsorship, affiliation, or 

10   connection. We hold that the district court further erred in failing to consider that 

11   a certification mark can be infringed by a duly certified individual. Finally, we 

12   hold that the district court erred in applying solely the Ninth Circuit’s test for 

13   nominative fair use, instead of applying our Court’s Polaroid test. Having 

14   considered other circuits’ nominative fair use tests, as well as our own prior 

15   treatment of cases involving nominative use of marks, we hold that nominative 

16   fair use is not an affirmative defense to a claim of infringement under the 

17   Lanham Act. We further hold that in nominative use cases, in addition to 


                                               2 
      
 1   considering the Polaroid factors, courts are to consider (1) whether the use of the 

 2   plaintiff’s mark is necessary to describe both the plaintiff’s product or service 

 3   and the defendant’s product or service, that is, whether the product or service is 

 4   not readily identifiable without use of the mark; (2) whether the defendant uses 

 5   only so much of the plaintiff’s mark as is necessary to identify the product or 

 6   service; and (3) whether the defendant did anything that would, in conjunction 

 7   with the mark, suggest sponsorship or endorsement by the plaintiff holder, that 

 8   is, whether the defendant’s conduct or language reflects the true or accurate 

 9   relationship between plaintiff’s and defendant’s products or services.  

10         Accordingly, we vacate the district court’s grant of summary judgment on 

11   the infringement, false designation of origin and false advertising, and unfair 

12   competition claims, and remand for further proceedings consistent with this 

13   opinion. We affirm the grant of summary judgment on the trademark dilution 

14   claims, which ruling was not challenged on appeal. 

15         Affirmed in part, vacated in part, and remanded. 

16                                  ____________________ 

17                             FATIMA LAHNIN (DAMIAN K. GUNNINGSMITH, on 
18                             the brief), Carmody Torrance Sandak & Hennessey LLP, 

                                               3 
      
 1                             New Haven, CT, for Plaintiff‐Counter‐Defendant‐
 2                             Appellant.  
 3                              
 4                             WM. TUCKER GRIFFITH, McCormick, Paulding & 
 5                             Huber, Hartford, CT, for Defendants‐Counter‐Claimants‐
 6                             Appellees. 
 7                              
 8                             SYDNEY FOSTER, Attorney (MARK R. FREEMAN, 
 9                             Attorney, BENJAMIN C. MIZER, Principal Deputy 
10                             Assistant Attorney General, on the brief), Civil Division, 
11                             United States Department of Justice, Washington, DC; 
12                             (DEIRDRE M. DALY, United States Attorney, on the 
13                             brief), Office of the United States Attorney for the 
14                             District of Connecticut; (CHRISTINA J. HIEBER and 
15                             MARY BETH WALKER, Associate Solicitors, THOMAS 
16                             W. KRAUSE, Acting Solicitor, on the brief), United States 
17                             Patent and Trademark Office, Alexandria, VA, for 
18                             Amicus Curiae United States Patent and Trademark Office.  
19    
20   POOLER, Circuit Judge: 

21         Plaintiff‐appellant International Information Systems Security Certification 

22   Consortium, Inc. (“ISC2”) filed suit against defendants‐appellees Security 

23   University (“SU”) and Sondra Schneider, alleging that SU’s use of ISC2’s 

24   certification mark violated the Lanham Act, 15 U.S.C. § 1051 et seq., and 

25   constituted infringement under 15 U.S.C. § 1114, false designation of origin and 

26   false advertising under 15 U.S.C. § 1125(a), and trademark dilution under 15 

27   U.S.C. § 1125(c), and that SU’s use of the mark constituted unfair competition 

                                              4 
      
 1   under the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42–110a et 

 2   seq. (“CUTPA”). Following cross‐motions for summary judgment, the district 

 3   court granted summary judgment to defendants on all grounds, holding that 

 4   defendants’ use of the certification mark constituted nominative fair use under 

 5   the Ninth Circuit’s test, which our Court has not, to this point, adopted. Critical 

 6   to its determination that defendants’ use of the mark constituted nominative fair 

 7   use under the Ninth Circuit’s test were the district court’s misperceptions that 

 8   the only type of confusion relevant to an infringement claim was confusion as to 

 9   source and that a certification mark could not be infringed by a duly certified 

10   individual.  

11         Having considered other circuits’ nominative fair use tests as well as our 

12   own prior treatment of claims involving nominative use, we hold that 

13   nominative fair use is not an affirmative defense to a claim of infringement under 

14   the Lanham Act. We further hold that in cases involving nominative use, in 

15   addition to considering the Polaroid factors, courts are to consider (1) whether the 

16   use of the plaintiff’s mark is necessary to describe both the plaintiff’s product or 

17   service and the defendant’s product or service, that is, whether the product or 


                                               5 
      
 1   service is not readily identifiable without use of the mark; (2) whether the 

 2   defendant uses only so much of the plaintiff’s mark as is necessary to identify the 

 3   product or service; and (3) whether the defendant did anything that would, in 

 4   conjunction with the mark, suggest sponsorship or endorsement by the plaintiff 

 5   holder, that is, whether the defendant’s conduct or language reflects the true or 

 6   accurate relationship between plaintiff’s and defendant’s products or services. 

 7   When considering these factors, courts must be mindful of the different types of 

 8   confusion relevant to infringement claims, including confusion as to 

 9   sponsorship, affiliation, or connection, as well as, when considering a 

10   certification mark, the various ways such a mark can be infringed. 

11         Because the district court failed to consider the Polaroid factors and because 

12   its consideration of the relevant nominative fair use factors was based on 

13   incorrect assumptions, we vacate the district court’s grant of summary judgment 

14   on the infringement claims. Accordingly, we also vacate the grant of summary 

15   judgement on the false designation of origin and false advertising claims, which 

16   the court decided on the same grounds as the infringement claims, and the 

17   CUTPA claims, which were dismissed because they were derivative of the 


                                              6 
      
 1   Lanham Act claims. We affirm the grant of summary judgment on the dilution 

 2   claims, which ruling was not challenged on appeal. We remand for further 

 3   proceedings consistent with this opinion.  

 4                                   BACKGROUND 

 5   I.    The CISSP® Mark 

 6         A.    ISC2’s Mark  

 7         ISC2 is a non‐profit organization that was formed in 1989 to develop 

 8   standards for the information security industry. In March 1990, ISC2 developed a 

 9   certification program and began using the certification mark “CISSP®” to denote 

10   a “Certified Information Systems Security Professional” who has met certain 

11   requirements and standards of competency in the information security field, 

12   including passing the CISSP® certification examination that ISC2 administers.  

13         On March 18, 1997, the United States Patent and Trademark Office 

14   registered ISC2’s CISSP® certification mark. The registration stated: “The 

15   [CISSP®] certification mark is used by persons authorized by the certifier [ISC2] 

16   to certify completion of appropriate work experience and/or successfully passing 




                                              7 
      
 1   examinations as established by the certifier in the field of security of information 

 2   systems.” App’x at 30. 

 3         B.     SU’s Alleged Infringement 

 4         SU is a for‐profit company that was formed in 1999 by defendant‐appellee 

 5   Sondra Schneider, a CISSP®‐certified individual, to provide information security 

 6   training. SU offers various classes, including a class to prepare individuals for 

 7   ISC2’s CISSP® certification examination. SU has used the CISSP® mark in 

 8   connection with certification‐specific training courses since 2001. It is undisputed 

 9   that SU is allowed to use the CISSP® certification mark to indicate that its 

10   services are directed at preparing students for the CISSP® certification 

11   examination. Furthermore, given the nature of ISC2’s certification mark, SU 

12   instructors may accurately identify themselves as being CISSP®‐certified, so long 

13   as they follow ISC2’s regulations governing the use of the mark.1 


     1  Upon meeting ISC2’s certification standards, ISC2 licenses an individual to use 
     the CISSP® mark in accordance with the “(ISC)2 ® Regulations Governing Use of 
     Certification/Collective Marks.” The Regulations provide that, in using the mark, 
     certified individuals “may not combine the Logo with any other object, including, but 
     not limited to, other logos, icons, words, graphics, photos, [or] slogans . . . (i.e., 
     Mixing another Logo with the CISSP[®] Logo to create a variation.)” Int’l Info. 
     Sys. Sec. Certification Consortium, Inc. v. Sec. Univ., LLC, No. 3:10‐CV‐01238 (MPS), 
     2014 WL 3891287, at *2 (D. Conn. Aug. 7, 2014) (alterations in original) (emphasis 
                                                  8 
      
 1         However, ISC2 objects to some of SU’s advertisements, run between 2010 

 2   and 2012, which, ISC2 argues, misleadingly suggested that SU’s instructor, 

 3   Clement Dupuis, had attained some higher level of certification as a “Master 

 4   CISSP” or “CISSP Master.” These advertisements include the following 

 5   statements: 

 6        “MASTER THE 10 CISSP DOMAINS with the Master CISSP® 
 7         Clement Dupuis.” App’x at 71.  
 8          
 9        “REGISTER NOW to Master the CISSP® Certification with Master 
10         CISSP® Instructor Clement Dupuis of www.ccure.org!” App’x at 71. 
11          
12        “Register for CISSP® Prep class with Master CISSP Clement Dupuis 
13         today!” App’x at 76.  
14          
15        “You are taught by CISSP Master Clement Dupuis, the father of 
16         www.ccure.org website.” App’x at 76, 83. 
17          
18        “Security University’s CISSP® Prep Class[.] Register for CISSP® 
19         Prep class with Master CISSP Clement Dupuis today!” App’x at 78, 
20         83.  
21          
22        “Attend the BEST CISSP® Prep Class in Europe[.] Master CISSP 
23         June 27‐30 AMERSTERDAM with MASTER CISSP® Instructor 
24         Clement Dupuis[.]” App’x at 88‐89. 
25          

     added). Another rule provides that “[t]he Logo may not be used in any manner 
     that expresses or might imply (ISC)2’s affiliation, sponsorship, endorsement, 
     certification, or approval, other than as set forth by the (ISC)2 Application 
     Agreement.” Id. (alteration in original). 
                                                9 
      
 1          SU began using the term “Master” in May 2010. On June 9, 2010, ISC2’s 

 2   counsel wrote to Schneider asking that she cease using the phrase “Master 

 3   CISSP” in SU’s advertisements. On June 13, 2010, Schneider emailed Marc 

 4   Thompson, an employee of a third party entity that oversees seminars on ISC2’s 

 5   behalf, stating that “SU will continue to use the word Master. Master Clement 

 6   Dupuis is a Male Teacher [and] thus he is a Master according to the dictionary.” 

 7   Intʹl Info. Sys. Sec. Certification Consortium, Inc. v. Sec. Univ., LLC [hereinafter 

 8   IISSCC], No. 3:10‐CV‐01238 (MPS), 2014 WL 3891287, at *2 (D. Conn. Aug. 7, 

 9   2014) (alteration in original). On July 15, 2010, ISC2’s counsel “again wrote to Ms. 

10   Schneider requesting that she and SU cease and desist their improper 

11   advertising.” Id. Although ISC2’s exhibits reveal that SU continued using this 

12   terminology at least through February of 2012, SU submitted declarations in 

13   support of its motion for summary judgment stating that it no longer uses these 

14   terms in its advertising materials. 




                                                 10 
      
 1   II.    Proceedings Below 

 2          A.    ISC2’ Claims 

 3          On August 3, 2010, ISC2 filed a complaint against SU, alleging that SU’s 

 4   willful actions in refusing to cease its improper use of ISC2’s CISSP® mark 

 5   constituted infringement under 15 U.S.C. § 1114, false designation of origin and 

 6   false advertising under 15 U.S.C. § 1125(a), trademark dilution under 15 U.S.C. 

 7   § 1125(c), and unfair competition under CUTPA. Specifically, ISC2 alleged that 

 8   SU’s advertisements: (1) “have the likelihood of deceiving or confusing the 

 9   public,” in violation of  15 U.S.C. § 1114, by suggesting that ISC2’s mark is 

10   somehow capable of being “mastered”; (2) constitute a false designation of origin 

11   or false advertising by deceiving the public into believing that “Security 

12   University’s training courses originate with or are sponsored or otherwise 

13   approved by the Plaintiff,” in violation of 15 U.S.C. § 1125(a); and (3) dilute the 

14   CISSP® mark, in violation of 15 U.S.C. § 1125(c). App’x at 19‐24. SU filed 

15   counterclaims denying each of these allegations and alleging antitrust violations 

16   due to ISC2’s alleged misuse of its certification mark. 




                                              11 
      
 1         B.     Summary Judgment Motions 

 2         In December 2013, the parties cross‐moved for summary judgment. On 

 3   August 7, 2014, the district court granted summary judgment to SU on all counts. 

 4   In sum, the district court found that ISC2’s claims of infringement and false 

 5   designation of origin failed under the doctrine of nominative fair use because 

 6   SU’s alleged misuse of ISC2’s certification mark could not give rise to confusion 

 7   as to the source of SU’s services. In conducting its analysis, the district court did 

 8   not assess likelihood of confusion from Defendants’ use of ISC2’s mark based on 

 9   our Court’s test, but rather applied the Ninth Circuit’s doctrine of nominative 

10   fair use, according to which “[n]ominative fair use applies when all three of the 

11   following requirements are met: ‘[1] the product or service in question must be 

12   one not readily identifiable without use of the trademark; [2] only so much of the 

13   mark or marks may be used as is reasonably necessary to identify the product or 

14   service; and [3] the user must do nothing that would, in conjunction with the 

15   mark, suggest sponsorship or endorsement by the trademark holder.’” IISSCC, 

16   2014 WL 3891287, at *4 (quoting New Kids on the Block v. News Am. Publ’g Inc., 971 

17   F.2d 302, 308 (9th Cir. 1992)). Finding that Defendants had succeeded on all three 


                                               12 
      
 1   elements, the district court ruled that, “[e]ven after drawing all inferences in 

 2   Plaintiff’s favor, . . . no reasonable juror could find that [Defendants’ uses] of the 

 3   CISSP mark suggest that Defendants’ training courses were sponsored or 

 4   endorsed by Plaintiff.” Id. at *5. 

 5         Central to the district court’s analysis was its conclusion that “Defendants’ 

 6   addition of the word ‘Master’ before or after ‘CISSP®’ . . . . does not implicate the 

 7   protection afforded by trademark infringement laws, which are concerned with 

 8   ‘whether there exists a likelihood that an appreciable number of ordinarily 

 9   prudent purchasers will be misled, or indeed simply confused, as to the source of 

10   the goods in question.’” Id. at *5‐6 (quoting Thompson Med. Co. v. Pfizer Inc., 753 

11   F.2d 208, 213 (2d Cir. 1985)); see also id. at *6 (“There is no allegation and no 

12   evidence in the record that anyone was or could have been misled or confused 

13   about the identity of the entity offering the ‘goods in question,’ namely, training 

14   courses designed to prepare consumers for Plaintiff’s certification exam and 

15   taught by Master CISSP® Clement Dupuis or CISSP® Master Clement Dupuis.”); 

16   id. (“Because a certification mark is intended to signal a quality‐related 

17   characteristic of the good, rather than source or origin, . . . it is hard to imagine a 


                                                13 
      
 1   case in which use of a certification mark by a person who has met the 

 2   requirements for certification would likely lead to confusion as to source or 

 3   origin, or would not be a nominative fair use.”). Indeed, although the district 

 4   court asserted that no reasonable juror could find sponsorship or endorsement, 

 5   its conclusion was based entirely on the fact that the advertisements did not 

 6   “suggest[] that (ISC)2 itself is offering the classes.” Id. at *5.2 

 7          Although not necessary to its conclusion, the district court reasoned that 

 8   the disclaimers SU placed at the bottom of some of its advertisements further 

 9   served to reduce any suggestion that their classes were sponsored or endorsed 

10   by ISC2. Several, but not all of SU’s advertisements, included one or more of the 

11   following disclaimers: 

12       • SU CISSP® Prep classes are not endorsed, sponsored or delivered by 
13         (ISC)2®. 
14          
15       • CISSP® is a registered trademark of (ISC)2®. 
16          
17       • CISSP® is a registered trademark of (ISC)2® (International 
18         Information Systems Security Certification Consortium) Inc. 
19          


     2  Our analysis is not changed by the district court’s passing note that “attaching 
     the word ‘Master’ to ‘CISSP®’ does not ‘suggest sponsorship or endorsement’ by 
     (ISC)2.” IISSCC, 2014 WL 3891287, at *5 (emphasis added). 
                                              14 
      
 1       • CISSP® is a registered trademark of (ISC)2® Inc. (International 
 2           Information Systems Security Certification Consortium) Inc. The 
 3           materials for the Security University classes have been developed 
 4           specifically for SU and are not endorsed, sponsored or delivered by 
 5           (ISC)2®. The goal of the course is to prepare security professionals 
 6           for the CISSP® exam by covering the ten domains defined by 
 7           (ISC)2®. 
 8            
 9   Id. at *7. 

10         Without further analysis, the district court concluded that ISC2’s claims for 

11   false advertising or false designation of origin, in violation of 15 U.S.C. § 1125(a), 

12   similarly failed under the doctrine of nominative fair use. The district court then 

13   concluded that ISC2’s trademark dilution claims failed because ISC2 had failed to 

14   raise a genuine dispute of material fact as to whether its CISSP® certification 

15   mark was sufficiently famous to warrant protection from trademark dilution. 

16   Finally, the district court dismissed the CUTPA claims as concededly derivative 

17   of the Lanham Act claims. 

18                                      DISCUSSION 

19   I.    Certification Marks 

20         A “certification mark,” such as CISSP®, is a special sub‐category of marks 

21   which, unlike other trademarks, is intended to be used by those other than its 


                                               15 
      
 1   owner, to indicate the quality, accuracy, or other characteristics of the goods or 

 2   services. See 15 U.S.C. § 1127 (defining “certification mark” as “any word, name, 

 3   symbol, or device, or any combination thereof‐‐ (1) used by a person other than 

 4   its owner, or (2) which its owner has a bona fide intention to permit a person 

 5   other than the owner to use in commerce and files an application to register on 

 6   the principal register established by this chapter, to certify regional or other 

 7   origin, material, mode of manufacture, quality, accuracy, or other characteristics 

 8   of such person’s goods or services or that the work or labor on the goods or 

 9   services was performed by members of a union or other organization”). The 

10   CISSP® mark is meant to certify quality and characteristics, that is, that the 

11   security information professional bearing the CISSP® mark meets ISC2’s 

12   standards and has passed its competency test.  

13         In spite of the differences between certification marks and other types of 

14   marks, the Lanham Act provides that certification marks are generally entitled to 

15   the same protection from infringement as are trademarks.  

16         [S]o far as they are applicable, . . . certification marks, . . . shall be 
17         registrable under this chapter, in the same manner and with the same 
18         effect as are trademarks, by persons . . . exercising legitimate control 
19         over the use of the marks sought to be registered, even though not 

                                               16 
      
 1         possessing an industrial or commercial establishment, and when 
 2         registered they shall be entitled to the protection provided in this chapter 
 3         in the case of trademarks, except in the case of certification marks 
 4         when used so as to represent falsely that the owner or a user thereof 
 5         makes or sells the goods or performs the services on or in connection 
 6         with which such mark is used. 
 7           
 8   15 U.S.C. § 1054 (emphases added); see also Am. Bd. of Psychiatry and Neurology, 

 9   Inc. v. Johnson‐Powell, 129 F.3d 1, 3 (1st Cir. 1997) (“A registered certification mark 

10   receives the same protection as a trademark.”); Levy v. Kosher Overseers Ass’n of 

11   Am., Inc., 104 F.3d 38, 39 (2d Cir. 1997) (stating that “[c]ertification marks are 

12   generally treated the same as trademarks for purposes of trademark law”). 

13   II.    Infringement Claims 

14          To prevail on a claim of certification mark infringement, “a plaintiff must 

15   show, first, that its mark merits protection, and, second, that the defendant’s use 

16   of a similar mark is likely to cause consumer confusion.” Brennan’s, Inc. v. 

17   Brennanʹs Rest., L.L.C., 360 F.3d 125, 129 (2d Cir. 2004). Defendants do not dispute 

18   that ISC2’s mark merits protection; they merely argue that their use of the mark is 

19   non‐infringing. 

20          “A plaintiff’s trademark is protected by federal law against infringement 

21   by use of colorable imitations of the mark which are ‘likely to cause confusion, or 

                                               17 
      
 1   to cause mistake, or to deceive.’” Hormel Foods Corp. v. Jim Henson Prods., Inc., 73 

 2   F.3d 497, 502 (2d Cir. 1996) (quoting 15 U.S.C. § 1114(1)). In determining whether 

 3   there is a likelihood of consumer confusion for trademark infringement, we 

 4   apply the eight‐factor balancing test set forth in Polaroid Corp. v. Polarad 

 5   Electronics Corp., 287 F.2d 492 (2d Cir. 1961).  

 6         The eight factors are: (1) strength of the trademark; (2) similarity of the 
 7         marks; (3) proximity of the products and their competitiveness with one 
 8         another; (4) evidence that the senior user may “bridge the gap” by 
 9         developing a product for sale in the market of the alleged infringer’s 
10         product; (5) evidence of actual consumer confusion; (6) evidence that the 
11         imitative mark was adopted in bad faith; (7) respective quality of the 
12         products; and (8) sophistication of consumers in the relevant market. 
13          
14   Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d 97, 115 (2d Cir. 2009). “The 

15   application of the Polaroid test is not mechanical, but rather, focuses on the 

16   ultimate question of whether, looking at the products in their totality, consumers 

17   are likely to be confused.” Kelly‐Brown v. Winfrey, 717 F.3d 295, 307 (2d Cir. 2013) 

18   (internal quotation marks omitted) (quoting Starbucks Corp., 588 F.3d at 115). As 

19   we stated in Arrow Fastener Co. v. Stanley Works, 59 F.3d 384 (2d Cir. 1995), 

20         the Polaroid factors are not, of course, “exclusive” and should not be 
21         applied “mechanically.” No single factor is dispositive, and cases may 
22         certainly arise where a factor is irrelevant to the facts at hand. But it is 


                                                18 
      
 1           incumbent upon the district judge to engage in a deliberate review of each 
 2           factor, and, if a factor is inapplicable to a case, to explain why.  
 3            
 4   Id. at 400 (citations omitted) (quoting Paddington Corp. v. Attiki Imps. & Distribs., 

 5   Inc., 996 F.2d 577, 584 (2d Cir. 1993)) (reversing judgment because district court 

 6   “did not always articulate the basis for its conclusions regarding the various 

 7   Polaroid factors or whether it considered all factors relevant to the case”). 

 8         A.     Types of Confusion Relevant to Infringement Claims 

 9         The district court held that the only type of confusion relevant in 

10   determining infringement is confusion as to source. This is incorrect; protection is 

11   not exclusively limited for any type of mark to cases in which there may be 

12   confusion as to source.3 Rather, “[t]he modern test of infringement is whether the 

13   defendant’s use [is] likely to cause confusion not just as to source, but also as to 

14   sponsorship, affiliation or connection.” 4 McCarthy on Trademarks and Unfair 

15   Competition [hereinafter “McCarthy”] § 23:76 (4th ed.) (emphasis added). 

16   Indeed, our Court has previously observed that in 1962 Congress amended 15 

17   U.S.C. § 1114, the Lanham Act provision that provides penalties for 


     3  Indeed, considering only source confusion would make little sense in the 
     context of certification marks, as certification marks are generally not used to 
     designate source at all.  
                                                19 
      
 1   infringement, to “broaden liability” from the prior “statutory requirement [that] 

 2   confusion, mistake, or deception applied only with respect to purchasers as to 

 3   the source of origin of such goods or services.” Rescuecom Corp. v. Google Inc., 562 

 4   F.3d 123, 136 (2d Cir. 2009) (internal quotation marks omitted). That provision 

 5   now penalizes a person who 

 6         use[s] in commerce any reproduction, counterfeit, copy, or colorable 
 7         imitation of a registered mark in connection with the sale, offering for sale, 
 8         distribution, or advertising of any goods or services on or in connection 
 9         with which such use is likely to cause confusion, or to cause mistake, or to 
10         deceive . . . . 
11          
12   15 U.S.C. § 1114(1)(a) (emphasis added). As is plain from this statutory text, the 

13   Act’s protection against infringement is not limited to any particular type of 

14   consumer confusion, much less exclusively to confusion as to source. Rather, the 

15   Lanham Act protects against numerous types of confusion, including confusion 

16   regarding affiliation or sponsorship. See Rescuecom Corp., 562 F.3d at 128 

17   (“Sections 32 and 43 of the Act, which we also refer to by their codified 

18   designations, 15 U.S.C. §§ 1114 & 1125, inter alia, impose liability for unpermitted 

19   ‘use in commerce’ of another’s mark which is ‘likely to cause confusion, or to 

20   cause mistake, or to deceive,’ § 1114, ‘as to the affiliation . . . or as to the origin, 


                                                 20 
      
 1   sponsorship or approval of his or her goods [or] services . . . by another person.’ 

 2   § 1125(a)(1)(A).” (alterations in original)); Hormel Foods Corp., 73 F.3d at 502 (“The 

 3   central inquiry is whether there is a ‘likelihood of confusion,’ a ‘likelihood that 

 4   an appreciable number of ordinarily prudent purchasers are likely to be misled, 

 5   or indeed simply confused, as to the source of the goods in question,’ or that 

 6   there may be confusion as to plaintiff’s sponsorship or endorsement of the junior 

 7   mark.” (emphasis added) (quoting Mushroom Makers, Inc. v. R.G. Barry Corp., 580 

 8   F.2d 44, 47 (2d Cir. 1978))); Warner Bros., Inc. v. Gay Toys, Inc., 658 F.2d 76, 79 (2d 

 9   Cir. 1981) (“On the question of competition and the likelihood of confusion, it is 

10   not necessary that Warner Bros. actually manufacture the toy cars, but merely 

11   that a confusion as to manufacture or sponsorship result.” (emphasis added)); Dall. 

12   Cowboys Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604 F.2d 200, 204‐05 (2d Cir. 

13   1979) (“Appellants read the confusion requirement too narrowly. In order to be 

14   confused, a consumer need not believe that the owner of the mark actually 

15   produced the item and placed it on the market. The public’s belief that the 

16   mark’s owner sponsored or otherwise approved the use of the trademark 

17   satisfies the confusion requirement.” (citations omitted)); see also Team Tires Plus, 


                                                21 
      
 1   Ltd. v. Tires Plus, Inc., 394 F.3d 831, 835 (10th Cir. 2005) (“[T]he relevant confusion 

 2   under trademark law is not limited to confusion of consumers as to the source of 

 3   the goods, but also includes confusion as to sponsorship or affiliation, such as a 

 4   consumer’s mistaken belief that a retailer is part of a larger franchising 

 5   operation.”); Nike, Inc. v. “Just Did It” Enters., 6 F.3d 1225, 1228‐29 (7th Cir. 1993) 

 6   (“[C]ustomer ‘confusion’ need not be restricted to a mistake regarding the source 

 7   of the goods; the court should also consider whether the customer would believe 

 8   that the trademark owner sponsored, endorsed or was otherwise affiliated with 

 9   the product.”).  

10         This broader prohibition on consumer confusion as to sponsorship or 

11   approval is also made explicit in Section 43 of the Lanham Act, which prohibits 

12   false advertising and false designation of origin by providing for civil penalties 

13   to a person injured by:  

14         Any person who, on or in connection with any goods or services, . . .  
15         uses in commerce any word, term, name, symbol, or device, or any 
16         combination thereof, or any false designation of origin, false or 
17         misleading description of fact, or false or misleading representation 
18         of fact, which— 
19          
20                (A) is likely to cause confusion, or to cause mistake, or to 
21                    deceive as to the affiliation, connection, or association of such 

                                                22 
      
 1                    person with another person, or as to the origin, sponsorship, 
 2                    or approval of his or her goods, services, or commercial 
 3                    activities by another person, or 
 4                     
 5                (B) in commercial advertising or promotion, misrepresents the 
 6                    nature, characteristics, qualities, or geographic origin of his 
 7                    or her or another person’s goods, services, or commercial 
 8                    activities . . . . 
 9          
10   15 U.S.C. § 1125(a)(1) (emphases added).  

11         Indeed, our case law demonstrates that consumer confusion is plainly not 

12   limited to source confusion. For example, in Weight Watchers International, Inc. v. 

13   Luigino’s, Inc., 423 F.3d 137 (2d Cir. 2005), we recognized that Weight Watchers 

14   was likely to succeed on its claim that a frozen food manufacturer had infringed 

15   its registered trademark in the term “Points” by prominently displaying the 

16   Weight Watchers points value on the packages of its frozen meals. In that case, it 

17   was clear from the packaging that Luigino’s was the source of the actual goods—

18   i.e. the frozen meals. Nonetheless, Weight Watchers could succeed on its claim 

19   for trademark infringement by showing “that the use of the term ‘Points’ on the 

20   front of the package was likely to confuse consumers into believing that Weight 

21   Watchers had determined the point values or otherwise endorsed the Luigino’s 

22   products.” Id. at 144 (emphasis added). Moreover, we have held that there may 

                                               23 
      
 1   be consumer confusion based on the misuse of a trademark, even where it is 

 2   conceded that the plaintiff’s mark accurately designated the source of goods. See 

 3   Original Appalachian Artworks, Inc. v. Granada Electronics, Inc., 816 F.2d 68, 73 (2d 

 4   Cir. 1987) (holding unauthorized importation and sale of Cabbage Patch dolls 

 5   manufactured in Spain with the foreign language adoption papers and birth 

 6   certificate infringed the plaintiff’s trademark in Cabbage Patch dolls “even 

 7   though the goods do bear [plaintiff’s] trademark and were manufactured under 

 8   license with [the plaintiff],” because plaintiff’s “domestic good will is being 

 9   damaged by consumer confusion caused by the importation of the [Spanish] 

10   dolls,” which were materially different from American dolls). The district court 

11   therefore erred in applying its narrow conception of confusion relevant to 

12   infringement claims. 

13         B.     Infringement of Certification Marks 

14         In addition to erroneously treating source confusion as the only relevant 

15   type of confusion, the district court also took an erroneously narrow view of how 

16   certification marks can be infringed. There are numerous ways in which a 

17   certification mark can be infringed. Two of the most well‐established “[e]xamples 


                                               24 
      
 1   of infringement of a certification mark are: the use of the mark in a resume of a 

 2   professional who is in fact not certified by the organization that is the owner of 

 3   the mark; and the use of the mark on goods that have not in fact been certified.” 

 4   McCarthy § 19:92.50 (footnotes omitted); see, e.g., Am. Bd. of Psychiatry and 

 5   Neurology, Inc., 129 F.3d at 6 (holding that defendant, a physician and psychiatrist 

 6   who claimed in a resume and in court that she was certified by the American 

 7   Board of Psychiatry and Neurology, but was not in fact certified, likely infringed 

 8   plaintiff’s registered certification mark). In addition, it is clear that a competing 

 9   certifier may infringe a certification mark by using a certification mark 

10   confusingly similar to the certification mark of another certifying body. See, e.g., 

11   Levy, 104 F.3d at 39 (reasoning that “[b]ecause the various kosher certification 

12   agencies employ their own standards for accepting products as kosher, according 

13   to their particular interpretation of Judaism’s dietary requirements, it is 

14   important for a consumer to recognize the marks of the certification agencies that 

15   he trusts,” and discussing whether the alleged infringing mark is “confusingly 

16   similar” to the plaintiffs’ mark); Am. Angus Ass’n v. Sysco Corp., 829 F. Supp. 807, 

17   819 (W.D.N.C. 1992) (enjoining defendant’s use of “Supreme Certified Angus 


                                               25 
      
 1   Beef” as likely to cause confusion with plaintiff’s certification “Certified Angus 

 2   Beef,” because “there is almost a certainty that customers will be led to believe 

 3   [Certified Angus Beef] has introduced a new line”). 

 4         But these are not the exclusive means of infringing on a certification mark. 

 5   Although the district court expressed skepticism that “it is possible for the 

 6   CISSP® certification mark to be infringed by a party who has met all the 

 7   requirements for certification,” see IISSCC, 2014 WL 3891287, at *6, the 

 8   Trademark Board has previously considered almost precisely this issue and 

 9   determined that infringement is possible under these circumstances. The 

10   Trademark Board reviews applications to register or cancel trademarks, 

11   including certification marks, and it therefore considers whether an application 

12   for a new, or junior, mark should be denied on the ground that it is likely to 

13   cause confusion with a preexisting, or senior, mark. The context in which the 

14   Trademark Board considers likelihood of confusion is therefore somewhat 

15   different. See Levy, 104 F.3d at 41‐42 (explaining that the Trademark Board 

16   considers only the “registrability of the applicant’s mark exactly as shown in the 

17   application and only as to the goods listed, regardless of actual usage,” and 


                                               26 
      
 1   determinations are often made “only upon a limited comparison of the registered 

 2   or applied‐for format and goods without regard for their marketplace manner of 

 3   use,” whereas the Polaroid factors apply in actions for trademark infringement 

 4   (quoting Jim Beam Brands Co. v. Beamish & Crawford Ltd., 937 F.2d 729, 734 (2d Cir. 

 5   1991))). Nonetheless, the Trademark Board’s reasoning is instructive.  

 6         The Trademark Board has determined that the junior user’s certification 

 7   status is irrelevant to whether it causes a likelihood of confusion with a senior 

 8   certification mark. The Trademark Board “has indicated that even where a 

 9   defendant’s product contains ingredients which have been certified by the owner 

10   of a certification mark, the defendant’s incorporation of that certification mark 

11   into its own composite trademark might be likely to cause confusion as to 

12   sponsorship, affiliation or connection.” McCarthy § 19:92.50 (citing Institut Nat’l 

13   Des Appellations dʹOrigine v. Brown‐Forman Corp., 47 U.S.P.Q.2d 1875 (T.T.A.B. 

14   1998) (denying summary judgment because it is possible that the applicant’s 

15   “Canadian Mist and Cognac” trademark for a blend of Canadian whiskey and 

16   genuine Cognac brandy would create a likelihood of confusion with a 

17   preexisting certification mark for “Cognac”)). For example, in a precedential 


                                              27 
      
 1   decision, the Trademark Board refused to register a new certification mark 

 2   “Darjeeling Nouveau” for tea, because it was likely to cause consumer confusion 

 3   with the preexisting, registered certification mark “Darjeeling,” for tea certified 

 4   from the Darjeeling District of West Bengal, India. See Tea Bd. of India v. Republic 

 5   of Tea, Inc., 80 U.S.P.Q.2d 1881 (T.T.A.B. 2006). The Trademark Board held that 

 6   the fact that applicant’s “Darjeeling Nouveau” tea was, in all circumstances, 

 7   made entirely of genuine, certified “Darjeeling” tea, and merely purported to 

 8   meet higher standards as the “first press,” was irrelevant. Id. (“[T]he fact that a 

 9   user’s products may be genuine, whether in whole or in part, is simply irrelevant 

10   and is not a defense to a likelihood of confusion claim.”). 

11         Accordingly, although a person who is not certified can infringe a 

12   certification mark by engaging in unlicensed use of the mark, this is not the only 

13   manner of misusing a certification mark that is cognizable in an infringement 

14   suit. Just as it would infringe the “Darjeeling” certification mark for a competitor 

15   to identify genuine, certified Darjeeling tea with its own composite mark 

16   “Darjeeling Nouveau,” id., the district court erred in failing to consider that SU 




                                               28 
      
 1   may have infringed on ISC2’s certification mark by identifying its certified 

 2   instructor as “Master CISSP” and “CISSP Master.”  

 3         Importantly, it is not a prerequisite to ISC2’s claim of infringement “that 

 4   the defendant was using the allegedly infringing content ‘as a [certification] 

 5   mark.’” Kelly‐Brown, 717 F.3d at 308. Accordingly, SU’s use of the terms “CISSP 

 6   Master” and “Master CISSP” can infringe ISC2’s certification mark, even if SU is 

 7   not attempting to compete with ISC2 by offering its own “CISSP Master” or 

 8   “Master CISSP” certification. Nor is it required that ISC2 actually offer a “CISSP 

 9   Master” or “Master CISSP” certification to succeed. See Gay Toys, Inc., 658 F.2d at 

10   79 (“On the question of . . . the likelihood of confusion, it is not necessary that 

11   [the plaintiff] actually manufacture the toy cars [the defendant created to 

12   resemble the cars in the plaintiff’s movie], but merely that a confusion as to . . .  

13   sponsorship result.” (emphasis added)). Even though neither ISC2 nor SU offers a 

14   “Master CISSP” or “CISSP Master” certification, “customers [may] be led to 

15   believe [ISC2] has introduced a new line” of certifications. Am. Angus Ass’n, 829 

16   F. Supp. at 819; see also McCarthy § 23:50 (“The Trademark Board has said that 

17   the general rule is that a subsequent user may not avoid likely confusion by 


                                               29 
      
 1   appropriating another’s entire mark and adding descriptive or non‐distinctive 

 2   matter to it.” (footnote omitted)).4 As in all infringement suits in this Circuit, the 

 3   relevant inquiry is simple: whether there is “a likelihood that an appreciable 

 4   number of ordinarily prudent purchasers are likely to be misled, or indeed 

 5   simply confused, as to the source of the goods in question, or that there may be 

 6   confusion as to plaintiff’s sponsorship or endorsement of the junior mark.” 

 7   Hormel Foods Corp., 73 F.3d at 502 (internal quotation marks omitted).  

 8         C.     Likelihood of Confusion in Nominative Use Cases 

 9         Having determined that the district court erred in considering only source 

10   confusion and erroneously limiting the ways in which certification marks can be 

11   infringed, we turn to the question of how the district court should assess 

12   likelihood of confusion on remand.  

13         As discussed above, our Court’s test for assessing likelihood of confusion 

14   is the Polaroid test. As noted, courts are to consider the following eight non‐

15   exclusive factors: 

     4  On the other hand, these facts might be taken into account in assessing such 
     Polaroid factors as “proximity of the products and competitiveness with one 
     another” and the possibility that the “senior user may ‘bridge the gap’ by 
     developing a product for sale in the market of the alleged infringer’s product.” 
     Starbucks Corp., 588 F.3d at 115. 
                                              30 
      
 1         (1) strength of the trademark; (2) similarity of the marks; (3) proximity of 
 2         the products and their competitiveness with one another; (4) evidence that 
 3         the senior user may “bridge the gap” by developing a product for sale in 
 4         the market of the alleged infringer’s product; (5) evidence of actual 
 5         consumer confusion; (6) evidence that the imitative mark was adopted in 
 6         bad faith; (7) respective quality of the products; and (8) sophistication of 
 7         consumers in the relevant market. 
 8          
 9   Starbucks Corp., 588 F.3d at 115. This Court has repeatedly urged district courts to 

10   apply the Polaroid factors even “where a factor is irrelevant to the facts at hand.” 

11   Arrow Fastener Co., 59 F.3d at 400 (“[I]t is incumbent upon the district judge to 

12   engage in a deliberate review of each factor, and, if a factor is inapplicable to a 

13   case, to explain why.”). 

14         The district court, rather than applying the Polaroid factors, applied the 

15   Ninth Circuit’s test which applies in cases of nominative use of marks. 

16   Nominative use is a “use of another’s trademark to identify, not the defendant’s 

17   goods or services, but the plaintiff’s goods or services.” McCarthy § 23:11. It is 

18   called “nominative” use “because it ‘names’ the real owner of the mark.” Id. “The 

19   doctrine of nominative fair use allows a defendant to use a plaintiff’s trademark 

20   to identify the plaintiff’s goods so long as there is no likelihood of confusion 

21   about the source of the defendant’s product or the mark‐holder’s sponsorship or 


                                               31 
      
 1   affiliation.” Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 102 (2d Cir. 2010) (alterations 

 2   and internal quotation marks omitted). Because the Polaroid factors—or their 

 3   analogues in other circuits—are not easily applied in cases of nominative use, 

 4   various courts have created new tests to apply in such circumstances. The Ninth 

 5   Circuit’s nominative fair use doctrine stems from its decision in New Kids on the 

 6   Block v. News America Publishing, Inc., 971 F.2d 302 (9th Cir. 1992). In that case, a 

 7   newspaper conducted a survey in connection with a story about a concert by the 

 8   pop music group “New Kids on the Block,” asking readers “Which of the five is 

 9   your fave?” and invoking the name of the group. Id. at 304. The Ninth Circuit 

10   held that this was a non‐infringing “nominative use of a mark” which did not 

11   imply sponsorship or endorsement by the trademark owner. The Ninth Circuit 

12   adopted the following test for nominative fair use: 

13           First, the product or service in question must be one not readily 
14           identifiable without use of the trademark; second, only so much of 
15           the mark or marks may be used as is reasonably necessary to 
16           identify the product or service; and third, the user must do nothing 
17           that would, in conjunction with the mark, suggest sponsorship or 
18           endorsement by the trademark holder. 
19            
20   Id. at 308 (footnote omitted). Other circuits have adopted variations of this test. 

21   See, e.g., Universal Commcʹn Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 424 (1st Cir. 2007); 

                                                 32 
      
 1   Century 21 Real Estate Corp. v. Lendingtree, Inc., 425 F.3d 211, 220‐22 (3d Cir. 2005); 

 2   Pebble Beach Co. v. Tour 18 I Ltd., 155 F.3d 526, 546‐47 (5th Cir. 1998), abrogated on 

 3   other grounds by TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23 (2001). 

 4         In the Ninth Circuit, nominative fair use is not an affirmative defense 

 5   because it does not protect a defendant from liability if there is, in fact, a 

 6   likelihood of consumer confusion. Rather, the nominative fair use test replaces 

 7   the multi‐factor test that the Ninth Circuit typically employs to determine 

 8   consumer confusion, i.e., it replaces the Ninth Circuit’s analogue to the Polaroid 

 9   test. See Cairns v. Franklin Mint Co., 292 F.3d 1139, 1150‐51 (9th Cir. 2002); accord 

10   Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171, 1175 (9th Cir. 2010); Mattel, 

11   Inc. v. Walking Mountain Prods., 353 F.3d 792, 810 n.19 (9th Cir. 2003); see also 

12   McCarthy § 23:11 (“The Ninth Circuit, in crafting a separate category of a 

13   ‘nominative fair use’ analysis, created a specialized tool to analyze a certain class 

14   of cases of alleged infringement. . . . The Ninth Circuit did not intend nominative 

15   fair use to constitute an affirmative defense.”). 

16         By contrast, the Third Circuit, another court to have developed a 

17   nominative fair use doctrine, affords defendants broader protection. The Third 


                                                33 
      
 1   Circuit treats nominative fair use as an affirmative defense that may be asserted 

 2   by the defendant despite a likelihood of consumer confusion. To be entitled to 

 3   protection based on the affirmative defense, a defendant must show  

 4         (1) that the use of plaintiff’s mark is necessary to describe both the 
 5         plaintiff’s product or service and the defendant’s product or service; 
 6         (2) that the defendant uses only so much of the plaintiff’s mark as is 
 7         necessary to describe plaintiff’s product; and (3) that the defendant’s 
 8         conduct or language reflect the true and accurate relationship 
 9         between plaintiff and defendant’s products or services. 
10          
11   Century 21 Real Estate Corp., 425 F.3d at 222. 

12         To this point, this Court has not adopted either the Ninth Circuit or the 

13   Third Circuit’s rule on nominative fair use. See Tiffany (NJ) Inc., 600 F.3d at 102 

14   (affirming the district court’s decision that applied the doctrine of nominative 

15   fair use on other grounds); McCarthy § 23:11. Nonetheless, district courts within 

16   our Circuit frequently use the Ninth Circuit’s formulation. See, e.g., Car‐Freshner 

17   Corp. v. Getty Images, Inc., 822 F. Supp. 2d 167, 177‐78 (N.D.N.Y. 2011); Audi AG v. 

18   Shokan Coachworks, Inc., 592 F. Supp. 2d 246, 269‐70 (N.D.N.Y. 2008) (collecting 

19   cases); Yurman Studio, Inc. v. Castaneda, 591 F. Supp. 2d 471, 500‐02 (S.D.N.Y. 

20   2008); M. Shanken Commc’ns, Inc. v. Cigar500.com, No. 07 CIV. 7371 (JGK), 2008 

21   WL 2696168, at *11 (S.D.N.Y. July 7, 2008); Merck & Co. v. Mediplan Health 

                                               34 
      
 1   Consulting, Inc., 425 F. Supp. 2d 402, 413 (S.D.N.Y. 2006). Further, as discussed 

 2   below we have endorsed the principles underlying the nominative fair use 

 3   doctrine. See Tiffany (NJ) Inc., 600 F.3d at 102‐03; Dow Jones & Co. v. Int’l Sec. Exch., 

 4   Inc., 451 F.3d 295, 308 (2d Cir. 2006). 

 5         Having considered the case law, as well as the positions of the United 

 6   States Patent and Trademark Office,5 we reject the Third Circuit’s treatment of 

 7   nominative fair use as an affirmative defense. The Lanham Act sets forth 

 8   numerous affirmative defenses to infringement claims that can be asserted even 

 9   if the plaintiff has established likelihood of confusion. See 15 U.S.C. § 1115(b). The 

10   Third Circuit’s basis for treating nominative fair use as an affirmative defense is 

     5  We invited the United States Patent and Trademark Office to submit a letter 
     brief regarding several issues to be decided in this appeal. It did so on August 14, 
     2015 and August 31, 2015, through submissions signed by the United States 
     Patent and Trademark Office and the Department of Justice. “We consider the 
     views expressed therein for persuasive value.” Serricchio v. Wachovia Sec. LLC, 658 
     F.3d 169, 178 (2d Cir. 2011); see also Skidmore v. Swift & Co., 323 U.S. 134, 140 
     (1944) (“We consider that the rulings, interpretations and opinions of the 
     [agency], while not controlling upon the courts by reason of their authority, do 
     constitute a body of experience and informed judgment to which courts and 
     litigants may properly resort for guidance. The weight of such a judgment in a 
     particular case will depend upon the thoroughness evident in its consideration, 
     the validity of its reasoning, its consistency with earlier and later 
     pronouncements, and all those factors which give it power to persuade, if lacking 
     power to control.”). 
      
                                                35 
      
 1   that the Supreme Court has treated classic, or descriptive, fair use as an 

 2   affirmative defense. See Century 21 Real Estate Corp., 425 F.3d at 222 (citing KP 

 3   Permanent Make‐Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111, 118‐20 (2004)). 

 4   But in treating descriptive fair use as an affirmative defense, the Supreme Court 

 5   was interpreting a provision of the Lanham Act which provided that claims of 

 6   infringement are subject to various defenses, including  

 7         That the use of the name, term, or device charged to be an 
 8         infringement is a use, otherwise than as a mark, of the party’s 
 9         individual name in his own business, or of the individual name of 
10         anyone in privity with such party, or of a term or device which is 
11         descriptive of and used fairly and in good faith only to describe the 
12         goods or services of such party, or their geographic origin . . . . 
13          
14   15 U.S.C. § 1115(b)(4); see KP Permanent Make‐Up, Inc., 543 U.S. at 118‐20 

15   (analyzing 15 U.S.C. § 1115(b)(4) and ultimately concluding that Congress 

16   intended descriptive fair use to be an affirmative defense). That is, under the 

17   Supreme Court’s interpretation, the Lanham Act explicitly provides that 

18   descriptive fair use is an affirmative defense. And nominative fair use cannot fall 

19   within § 1115(b)(4)’s language, as nominative fair use is not the use of a name, 

20   term, or device otherwise than as a mark which is descriptive of and used merely 

21   to describe the goods or services of the alleged infringer. See Cosmetically Sealed 

                                               36 
      
 1   Indus., Inc. v. Chesebrough‐Pondʹs USA Co., 125 F.3d 28, 30 (2d Cir. 1997) (finding 

 2   descriptive fair use when the alleged infringer engaged in a “non‐trademark use 

 3   of words in their descriptive sense”). Nominative use involves using the mark at 

 4   issue as a mark to specifically invoke the mark‐holder’s mark, rather than its use, 

 5   other than as a mark, to describe the alleged infringer’s goods or services. If 

 6   Congress had wanted nominative fair use to constitute an additional affirmative 

 7   defense, it would have provided as such. We therefore hold that nominative fair 

 8   use is not an affirmative defense to an infringement claim. 

 9         We turn next to the question of whether we should adopt a nominative fair 

10   use test, either to supplant or to replace the Polaroid test. Although we see no 

11   reason to replace the Polaroid test in this context, we also recognize that many of 

12   the Polaroid factors are a bad fit here and that we have repeatedly emphasized 

13   that the Polaroid factors are non‐exclusive. And although we have not expressly 

14   rejected or accepted other circuits’ nominative fair use tests, we “have recognized 

15   that a defendant may lawfully use a plaintiff’s trademark where doing so is 

16   necessary to describe the plaintiff’s product and does not imply a false affiliation 

17   or endorsement by the plaintiff of the defendant.” Tiffany (NJ) Inc., 600 F.3d at 


                                              37 
      
 1   102‐03. See also Dow Jones & Co., 451 F.3d at 308 (“While a trademark conveys an 

 2   exclusive right to the use of a mark in commerce in the area reserved, that right 

 3   generally does not prevent one who trades a branded product from accurately 

 4   describing it by its brand name, so long as the trader does not create confusion 

 5   by implying an affiliation with the owner of the product.”).  

 6         Because we believe that the nominative fair use factors will be helpful to a 

 7   district court’s analysis, we hold that, in nominative use cases, district courts are 

 8   to consider the Ninth Circuit and Third Circuit’s nominative fair use factors, in 

 9   addition to the Polaroid factors.6 When considering a likelihood of confusion in 

10   nominative fair use cases, in addition to discussing each of the Polaroid factors, 

11   courts are to consider: (1) whether the use of the plaintiff’s mark is necessary to 

12   describe both the plaintiff’s product or service and the defendant’s product or 

13   service, that is, whether the product or service is not readily identifiable without 

14   use of the mark; (2) whether the defendant uses only so much of the plaintiff’s 

15   mark as is necessary to identify the product or service; and (3) whether the 

16   defendant did anything that would, in conjunction with the mark, suggest 


     6  As we have emphasized with reference to the Polaroid factors, this combination 
     of factors is not exclusive, and other factors may be considered where relevant.  
                                               38 
      
 1   sponsorship or endorsement by the plaintiff holder, that is, whether the 

 2   defendant’s conduct or language reflects the true or accurate relationship 

 3   between plaintiff’s and defendant’s products or services.  

 4         When assessing the second nominative fair use factor, courts are to 

 5   consider whether the alleged infringer “step[ped] over the line into a likelihood 

 6   of confusion by using the senior user’s mark too prominently or too often, in 

 7   terms of size, emphasis, or repetition.” McCarthy § 23:11; see, e.g., PACCAR Inc. v. 

 8   TeleScan Technologies, L.L.C., 319 F.3d 243, 256 (6th Cir. 2003) (“Using [the 

 9   plaintiff’s] trademarks in its domain names, repeating the marks in the main 

10   titles of the web sites and in the wallpaper underlying the web sites, and 

11   mimicking the distinctive fonts of the marks go beyond using the marks ‘as is 

12   reasonably necessary to identify’ [the plaintiffʹs] trucks, parts, and dealers.”), 

13   abrogated on other grounds by KP Permanent Make‐Up, Inc., 543 U.S. at 116‐17; 

14   Brother Records, Inc. v. Jardine, 318 F.3d 900, 908 (9th Cir. 2003) (considering the 

15   fact that the defendant used the mark “‘The Beach Boys’ more prominently and 

16   boldly” than the rest of its name “The Beach Boys Family and Friends” such that 

17   event organizers and members of the audience were confused about who was 


                                               39 
      
 1   performing); Playboy Enters., Inc. v. Welles, 279 F.3d 796, 804 (9th Cir. 2002) 

 2   (holding that defendant’s repeated use of the abbreviation “PMOY ‘81” meaning 

 3   “Playmate of the Year 1981” on the background/wallpaper of her website failed 

 4   to establish nominative fair use because “[t]he repeated depiction of “PMOY ‘81’ 

 5   is not necessary to describe [the defendant]”), abrogated on other grounds by Miller 

 6   v. Gammie, 335 F.3d 889 (9th Cir. 2003); cf. Swarovski Aktiengesellschaft v. Building 

 7   No. 19, Inc., 704 F.3d 44, 51‐52 (1st Cir. 2013) (reversing preliminary injunction 

 8   restricting discount retailer from using large size font in advertising sale of 

 9   “Swarovski” crystal figurines because lower court erred by assuming that retailer 

10   used “more of the mark than necessary” without determining if large size font 

11   was likely to cause consumer confusion). 

12         Additionally, when considering the third nominative fair use factor, courts 

13   must not, as the district court did here, consider only source confusion, but 

14   rather must consider confusion regarding affiliation, sponsorship, or 

15   endorsement by the mark holder. See Courtenay Commc’ns Corp. v. Hall, 334 F.3d 

16   210, 213 n.1 (2d Cir. 2003) (vacating dismissal of Lanham Act claims and holding 

17   nominative fair use did not supply alternative grounds for dismissal because 


                                               40 
      
 1   defendant’s “hyperlink connection to a page of endorsements suggests 

 2   affiliation, sponsorship, or endorsement by” the plaintiff (internal quotation 

 3   marks omitted)). 

 4           We therefore remand for reconsideration of the Polaroid factors in addition 

 5   to the nominative fair use factors, keeping in mind the numerous types of 

 6   confusion that are relevant to an infringement analysis other than mere source 

 7   confusion and the numerous ways in which a certification mark may be 

 8   infringed.7 

 9   III.    Remaining Claims 

10           We now turn to ISC2’s remaining claims. First, we affirm the district 

11   court’s ruling on ISC2’s trademark dilution claims, which was not challenged on 

12   appeal. ISC2 argues that the district court’s rulings on the other claims—the false 

13   designation of origin and the CUTPA claims—should be vacated for the same 

14   reasons as the court’s ruling on the infringement claims. We agree. The district 

15   court decided the false designation of origin claims in the same erroneous 

16   manner in which it decided the infringement claims, and its ruling must 


     7  The district court may, in its discretion, invite further briefing on these issues 
     before ruling again on summary judgment.  
                                                 41 
      
 1   therefore be vacated. Finally, the district court held that the CUTPA claims were 

 2   derivative of the Lanham Act claims and, because the Lanham Act claims failed, 

 3   so did the CUTPA claims. Because we reinstate the Lanham Act infringement 

 4   and false designation of origin claims, we also vacate the district court’s 

 5   summary judgment ruling on the CUTPA claims.  

 6                                     CONCLUSION 

 7         For the foregoing reasons, we VACATE the district court’s grant of 

 8   summary judgment on ISC2’s infringement, false designation of origin, and 

 9   CUTPA claims, and REMAND for further proceedings consistent with this 

10   opinion. We AFFIRM the district court’s grant of summary judgment on ISC2’s 

11   trademark dilution claims. 




                                              42